— Application unanimously denied and petition dismissed without costs. Memorandum: This pro se application pursuant to CPLR article 78 seeks relief in the nature of a writ of prohibition to restrain respondent County Court Judge from resentencing petitioner probationer, who allegedly has served her original term of probation. The extraordinary remedy of prohibition is not appropriate to restrain respondent Judge from making a determination with respect to petitioner’s alleged violation of the conditions of probation (see, Matter of Jacobs v Altman, 69 NY2d 733). (Article 78.) Present — Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.